Per Curiam.
This is an application for leave to appeal by Thomas D. Carroll from an order of Judge George D. Solter presiding in the Criminal Court of Baltimore denying relief prayed in applicant’s first petition under the Uniform Post Conviction Procedure Act. The application for leave to appeal is granted, and the case is remanded for the granting of a belated appeal. At the hearing below, applicant’s trial counsel admitted that he had not advised applicant of his right to appeal since, in his opinion, there was absolutely no basis for an appeal.
The failure of appointed counsel to advise applicant of his right to appeal is a violation of Maryland Rule 719 b 6 (effective September 1, 1967), which violation requires us to award applicant a belated appeal. For a full discussion of the issue see Rhodes v. Warden, 7 Md. App. 423, 256 A.2d 351. The case of Webster v. Warden, 6 Md. App. 127, 250 A. 2d 299, which is cited in the hearing judge’s memorandum opinion, applies only to the leave to appeal after a post conviction proceeding and not to a direct appeal after an original trial.

Application for leave to appeal granted, and applicant awarded a belated appeal; case remanded for further proceedings consistent with this opinion.